TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2018



                                       NO. 03-18-00341-CV


                                 Niketa Franklin Shitima, Appellant

                                                 v.

                         Patricia Diggs d/b/a Diggs Rentals, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 7, 2018.

Niketa Franklin Shitima has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.